 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDr. Phillip Megdal, D.D.S., Inc. and InternationalChemical Workers Union, Local No. 766, AFL-CIO. Case 36-CA-357810 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 22 April 1981 Administrative Law JudgeFrederick C. Herzog issued the initial attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief. On 16July 1982 the Board remanded this proceeding tothe Administrative Law Judge for the purpose ofpreparing and issuing a Supplemental Decision set-ting forth his resolution of a specified credibilityissue and containing findings of fact and conclu-sions of law consistent therewith. On 24 September1982 the Administrative Law Judge issued the at-tached Supplemental Decision. Thereafter, theGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision inlight of the exceptions and briefs and has decidedto affirm the rulings, findings,' and conclusions ofThe General Counsel excepted to the Administrative L aw Judge'sfindings in his original Decision, crediting the testimony of SupervisorsLynes and Benson that they did not divulge to Respondent's owner whatthey knew of employee Carl Prestidge's union activities. The Board re-manded the proceeding to the Administrative Law Judge because it ap-peared, with respect to l.ynes, that he had not considered all of the com-petent record evidence bearing on the issue of her credibility Specifical-ly, the Board directed the Administrative L aw Judge to consider theeffect on Lynes' credibility of employee Pegi Ford's testimony thatLynes informed her that Lynes had given the names of everyone whosigned union authorization cards to Dr. Megdal In considering the issueraised by the remand, the Administrative Law Judge explained why hedeemed it improper to consider Ford's testimony in this regard in resolv-ing Lynes' credibility. After reviewing that explanation we have conclud-ed, for the reasons set forth by the Administrative Law Judge, that hecorrectly did not consider Ford's cited testimony in resolving Lynes'credibility.The General Counsel has renewed his exceptions to the AdministrativeLaw Judge's crediting of Lynes' and Benson's testimony. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.In sec. IlI,D,I, third paragraph of his initial Decision, the Administra-tive Law Judge found that Dr. Megdal spoke to employee Prestidge onChristmas Day, 1979, and a few days later hired additional help. Therecord reveals, however, that this conversation took place on 27 Decem-ber 1979, and that the assistant was hired that day or the next. We herebycorrect the errorthe Administrative Law Judge but not to adopt hisrecommended Order.2Ordinarily, we would impute a manager's or su-pervisor's knowledge of an employee's union activ-ities to the employer. However, when it has beenaffirmatively established as a matter of fact that asupervisor who learned of union activities did notpass on the information to others, we, unlike ourdissenting colleague, are unwilling to find thatknowledge was conveyed as a matter of law.Member Jenkins asserts that it is unnecessary for usto consider the supervisor's denial that she di-vulged her knowledge of an employee's union ac-tivities to upper management because her testimonyin this regard is self-serving. The issue with respectto such a denial, however, is whether or not it iscredible in view of all of the circumstances of thecase, not whether or not it can be characterized asself-serving. Once it has been established that adenial is credible, we cannot arbitrarily ignore it.Thus, we will not impute knowledge of union ac-tivities where the credited testimony establishes thecontrary. See Kimball Tire Co., 240 NLRB 343, 344(1979).The Administrative Law Judge found that Su-pervisors Pamela Benson and Ronnea Lynes werewell acquainted with employee Carl Prestidge'sunion organizing efforts. Benson credibly testified,however, that she never mentioned anything aboutthose activities to Respondent's owner, Dr. PhillipMegdal, until after Prestidge had been discharged.The Administrative Law Judge also creditedLynes, who testified that she never passed on anyinformation to Megdal concerning Prestidge'sunion activities. Benson and Lynes were the onlysupervisors shown to have had knowledge of Pres-tidge's connection with the Union. Having creditedboth their denials that they discussed this subjectwith Megdal prior to Prestidge's discharge, theAdministrative Law Judge could find no reason-able ground on which to impute their knowledgeto Megdal.Nor could the Administrative Law Judge find, inthese circumstances, any basis for applying the"small plant doctrine" to infer that Megdal hadknowledge of his employees' union activities.3Hefound nothing in the evidence concerning themanner in which the employees conducted their2 We will issue an Order in lieu of that recommended by the Adminis-trative Law Judge to conform more closely with his findings of fact andconclusions of law.:' Similarly, the Administrative Law Judge rejected the General Coun-sel's contention that Megdal had to have known of his employees' unionactivities before 31 December 1979, the date he discharged Prestidge, be-cause the Board's Regional Office mailed an election petition to his officeon 26 December. This fact standing alone, he found, established that thepossibility existed, but nothing more.267 NLRB No. 2482 DR. PHILLIP MEGDAL, D.D.S., INC.union activities to indicate that Megdal likelywould have discovered them. In fact, he specifical-ly found evidence to the contrary, noting that Pres-tidge and other employees sought to keep Megdalfrom learning of their union organizing activities,and also that the two potential "leaks," Benson andLynes, remained "compartmentalized." The Ad-ministrative Law Judge also found credible Meg-dal's testimony that he first learned of Prestidge'sunion involvement after the discharge, when em-ployee Jeff Gallego in effect accused him of firingPrestidge because of it. Accordingly, the Adminis-trative Law Judge concluded, and we agree, thatthe General Counsel failed to establish that Megdaleither had knowledge of Prestidge's union activitiesor that he could be charged with having had suchknowledge prior to carrying out the discharge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Dr. Phillip Megdal, D.D.S., Inc., Grants Pass,Oregon, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Interrogating employees with respect to theunion activities of its employees.(b) Threatening employees with dischargeand/or loss of benefits for refusing to answer ques-tions concerning their own or other employees'union activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Post at its Grants Pass, Oregon, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 19,in writing, within 20 days from the date of this4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Order, what steps have been taken to comply here-with.MEMBER JENKINS, dissenting in part:I join my colleagues in finding that Respondentviolated Section 8(a)(1) of the Act by interrogatingemployee Pegi Ford concerning the union activi-ties of her fellow employees and by threatening herwith reprisals for failing to answer such questions.However, I cannot agree with my colleagues' find-ing that the discharge of employee Carl Prestidgewas not unlawfully motivated, particularly in lightof the Administrative Law Judge's refusal to makecredibility findings in his Supplemental Decision asdirected in our 16 July 1982 Order remanding thecase for that purpose.I am unable to agree with the majority's conclu-sion that actual knowledge by the highest corpo-rate official of an individual's union activities is anabsolute prerequisite to finding a violation of Sec-tion 8(a)(3). In light of the broad scope of Pres-tidge's organizing activities and the fact that atleast two of Respondent's supervisors had directknowledge of those activities, it was unnecessaryfor the Administrative Law Judge to reach theissue of whether the supervisors told Respondent'sowner, Dr. Phillip Megdal, about Prestidge's unionactivities. Under the circumstances herein, I wouldimpute to Respondent, as a matter of law, knowl-edge of Prestidge's union activities. Pellegrini Bros.Wines, 239 NLRB 1220 (1979); Red Line Transfer& Storage Co., 204 NLRB 116 (1973); and WarrenChateau Hall, 214 NLRB 351 (1974).I do not suggest that the majority has abandonedfor all cases the general rule that knowledge of anemployee's union activity by a supervisor will beimputed to an employer as a matter of law. I ques-tion only their failure to apply the principle underthe facts in this case.The record contains clear evidence that prior tothe discharge at least two of Respondent's supervi-sors were well aware of Prestidge's union activity.In the face of this testimony it is unnecessary toconsider the self-serving testimony of the supervi-sors, who were employed by Respondent at thetime of the hearing, that they did not divulge theirknowledge to Respondent's upper management.The majority's position creates an impossibleburden on the General Counsel to establish a chainof knowledge of union activity all the way up Re-spondent's management hierarchy. Such a burdenis unacceptable for reasons which are clearly evi-dent in this case.The Board has long held that, in the absence ofdirect knowledge of an employee's activities,knowledge may be inferred from circumstantial83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence such as the timing of the discharge, thesize of the employee complement, and the pretex-tual reasons asserted for a discharge. Wiese PlowWelding Co., 123 NLRB 616 (1959). This is trueeven where, unlike the situation here, there is noevidence that a supervisor or low-level manage-ment official had knowledge of the union activity.I fail to understand why my colleagues refuse toapply this rule herein, but instead choose to rely onthe self-serving testimony of (a) two supervisorsthat they did not relay their knowledge to highermanagement, and (b) another supervisor whoclaimed to be without knowledge of Prestidge'sunion activity.As noted above, I am also unable to understandmy colleagues' unreasoned acquiescence in the Ad-ministrative Law Judge's refusal to make certaincredibility findings as directed specifically in ourremand order. A brief review of the record evi-dence, the Administrative Law Judge's originalDecision, and the Board's reasons for remandingthe case show clearly the critical nature of the Ad-ministrative Law Judge's inaction. The centralissue in this case is whether or not Respondent hadknowledge of Prestidge's union activities prior todeciding to fire him. The record shows that em-ployee Pegi Ford testified that Supervisor RonneaLynes had stated to her that (prior to Prestidge'sdischarge) she had given Respondent the names ofall employees who had signed authorization cards.The Administrative Law Judge did not considerLynes' statement as an admission against Respond-ent because at the time the testimony was given itwas not known to the parties that Lynes was astatutory supervisor. Rather, Ford's testimony wasallowed into the record for the purpose of showingthe "context" of an employee meeting. Later in thehearing, counsel for the General Counsel calledLynes as a witness, and Lynes denied specificallythat Dr. Megdal had asked her about the employ-ees' union activities prior to the Prestidge dis-charge. It was not until the redirect examination ofLynes by counsel for the General Counsel that itbecame apparent that Lynes was a supervisor. Thecounsel for the General Counsel moved to amendthe complaint to include Lynes as a supervisor andto allege that Lynes' attendance at two union meet-ings was violative of Section 8(a)(l) of the Act. Inresponse to the General Counsel's motions, the Ad-ministrative Law Judge and Respondent's counselcommented as follows:JUDGE HERZOG: Yes. I am not going to tellyou that this is not an important developmentin this case, while from my own standpoint Iam much more concerned from the standpointnot of whether she violated the Act in attend-ing those meetings. I do gather, I will tell you,frankly, Mr. Stratton, I, of course am boundby the law.I will look at the case law to see whether Ihave in fact, a per se violation here which Iwill be obliged to find as a result of her testi-mony about her activities.It is also my sense of the prior testimony ofall witnesses in this case that she wasn't lookedupon and viewed by other people in clearly anemployee status as one among their ranks.There is still in my mind, even after hearingher testimony some question as to whether ornot she was, in fact a supervisor or was simplya lead woman. I would hope that the partieswould address that question in their briefs be-cause a great deal flows from it. One of thethings that flows from it, quite obviously, is theentirely new light in which the question of em-ployer knowledge of Carl Prestidge s union activi-ties might be viewed if, in fact, it were found thatshe did possess supervisory authority during atime when critical events were taking place backin December. [Emphasis supplied.]RESPONDENT'S COUNSEIl: I might point outthat we have never denied that one of the su-pervisors named in the complaint, Ms. PamelaBenson, knew in December of '79 prior to Mr.Prestidge's termination of the union activities.JUDGIE HERZOG: I understand that. As I saidyesterday, I believe it is a question which de-mands briefing, whether or not an employermay, if it is possible for an employer to, ineffect insulate itself from the knowledge thatcomes into the heads of these supervisors, saythe person that took action in this case who isalleged to violate the Act was never informedby that lower level supervisor.It is the question of whether that defense isavailable to the employer, I think, requiresbriefing and some good research.In his original Decision, the Administrative LawJudge found that there was no proof that Dr.Megdal was aware of the employees' union activi-ties prior to deciding to fire Prestidge. In connec-tion with this finding, the Administrative LawJudge credited Lynes' denial of passing on informa-tion to Dr. Megdal, noting specifically the absenceof evidence to contradict Lynes' testimony. How-ever, if Ford's testimony had been admitted intoevidence and considered by the AdministrativeLaw Judge as an admission, as it clearly shouldhave been, there would have been a direct conflict84 DR. PHILLIP MEGDAL, D.D.S., INC.between her testimony and Lynes.5the significanceof Ford's conflicting testimony is heightened bythe fact that the Administrative Law Judge foundFord to be fully credible, noting at one point in hisoriginal Decision that he was "favorably impressedwith Ford's testimonial demeanor" and that Fordseemed "straightforward and candid."In recognition of this direct conflict betweenFord's and Lynes' testimony, the Board on 16 July1982 remanded the case to the Administrative LawJudge "for the purpose of reevaluating the evi-dence and making a credibility resolution concerningLynes' testimony that she never told Dr. Megdalabout the union activities she had observed." (Em-phasis supplied.) The Board stated specifically thatthe Administrative Law Judge's insufficient credi-bility finding regarding Lynes was based in part onthe absence of evidence to contradict her testimo-ny. Further, the Board noted Ford's contradictorytestimony and concluded that "Ford's testimony onthis point therefore stands in direct contrast to that ofLynes." (Emphasis supplied.)On 24 September 1982 the Administrative LawJudge issued a Supplemental Decision in which hefound, inter alia, that there is "no competent evi-dence in this record by which Ford may be held tohave contradicted Lynes' denial." In reaching thisconclusion, the Administrative Law Judge notedthat Ford's testimony had been admitted into evi-dence for a limited purpose, and the counsel forthe General Counsel had failed to request that theprior evidentiary ruling limiting the use of the testi-mony be reconsidered or reversed following thediscovery that Lynes was a supervisor. Thus, theAdministrative Law Judge merely reaffirmed theoriginal findings and conclusions without makingthe requisite credibility findings which the Boarddirected in its remand order. Not surprisingly, theAdministrative Law Judge failed completely to dis-cuss the significance of his comment set forthabove regarding the impact of Lynes' newly dis-covered supervisory status on the question of Re-spondent's knowledge of Prestidge's union activi-ties. To hold, as does the Administrative LawJudge, that Ford's testimony about Lynes cannotbe used as an admission against Respondent merelybecause the General Counsel did not recall Ford or5 Similarly, the Administrative Law Judge's credibility finding as toSupervisor Benson is suspect in light of the improper limitation of Ford'stestimony. The Administrative Law Judge concluded that Benson's testi-mony was equivocal and implausible on certain key issues, and seeminglyfor this reason failed to credit Benson in connection with her unlawfulinterrogation of Ford. However. Benson was credited with respect to thePrestidge discharge apparently for a lack of evidence to contradict hertestimony. In light of the Administrative Law Judge's previous decisionnot to credit Benson. I am convinced that, had Ford's testimony beenconsidered, the Administrative Law Judge would have not relied on Ben-son's testimony to show that Megdal was without knoswledge of Pres-tidge's union activity.Lynes to the witness stand or expressly ask thatFord's testimony be considered as an admission ig-nores completely the above-cited comments of theAdministrative Law Judge. I believe that the Ad-ministrative Law Judge's correct statement that "agreat deal flows from it" (Lynes' supervisorystatus), and his further acknowledgement that thequestion of the Employer's knowledge of Pres-tidge's union activities might be viewed in an "en-tirely new light" could have reasonably led theGeneral Counsel to believe that it was unnecessaryto request specifically a change in the prior rulingregarding the scope of Ford's testimony.Despite my colleague's statement on remand thatthe Administrative Law Judge "failed to considerall the relevant evidence bearing on the criticalquestion of Lynes' credibility," they are now will-ing, for reasons unclear to me, to accept the Ad-ministrative Law Judge's evidentiary findings andto decide the case without the benefit of the credi-bility findings which were found to be lacking inthe original Decision. The majority's unsupportedreversal of position on this issue in order to avoidhaving to reconcile the direct conflict betweenFord and Lynes is not only unfair to the parties,but once again prevents the Board from decidingthe case on the basis of a complete record. I cannotjoin in this type of decisionmaking.Under all the circumstances, and in view of theAdministrative Law Judge's refusal to follow ourdirections and to make the required credibility find-ings, I would impute knowledge of Prestidge'sunion activities to Respondent as a matter of law.At the very least, this case should be remanded tothe Administrative Law Judge with directions toreopen the record if necessary and to make a credi-bility finding with respect to the conflict betweenFord and Lynes. I believe that anything short ofthis would be a denial of fundamental fairness.Further, even without a resolution of the conflictbetween Ford and Lynes, I an unconvinced thatRespondent discharged Prestidge for economic rea-sons. I believe that Respondent's apparent concernabout Prestidge's production level was merely apretext to disguise the true reasons behind its deci-sion to rid itself quickly of the Union's chief orga-nizer.While the record is full of Megdal's self-servingstatements relating to his concern about the clinic'sincome and production levels, the record is con-spicuously devoid of any concrete evidence show-ing Prestidge's actual December 1979 productionlevel or the economic impact of Prestidge's pro-duction. In its Decision, the majority overlooks thissignificant absence of evidence and adopts the fac-85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtually unsupported conclusions of the Administra-tive Law Judge.The Administrative Law Judge concludes thatMegdal's overriding concern about Prestidge's pro-duction level caused Megdal to discharge Prestidgeon 31 December. However, according to therecord, at the time of Prestidge's discharge,Megdal, at best, did not know the level of Pres-tidge's current production and, at worst, knew thatPrestidge's production recently had significantly in-creased. The record shows that, around 1 Decem-ber, Supervisor Orr and Prestidge agreed that Pres-tidge would maintain a daily record of his work inorder to monitor his level of production. Supervi-sor Lynes was to verify each daily entry. During aconference on Saturday, 29 December, Orr in-formed Megdal that Prestidge's production had sig-nificantly increased during December, and tried totalk Megdal out of terminating Prestidge. Howev-er, during the discharge interview on 31 Decem-ber, Megdal testified that he called his Los Angelesoffice to check the computerized records of Pres-tidge's production, and that information was availa-ble relating to Prestidge's November and Decem-ber production levels.The majority, in adopting the AdministrativeLaw Judge's findings, reasons that Megdal's call toLos Angeles immediately before discharging Pres-tidge proves that Megdal was concerned aboutPrestidge's production level. My colleagues' con-clusion, although superficially persuasive, ignoresthe weight of all the evidence. During the 31 De-cember discharge meeting, Megdal stated that Pres-tidge's production was not adequate and, withoutwarning, immediately discharged him. Prestidgeprotested, stating that his production had increasedin December and asked if Megdal had seen hisdaily work record for the month of December.Faced with Megdal's denial of knowledge of thewhereabouts or contents of the record, which had"mysteriously" disappeared from Prestidge's workarea, Prestidge asked Megdal to verify his in-creased production via Supervisors Orr or Lynes.Again, Megdal refused Prestidge's request; howev-er, he did call Los Angeles to check computerrecords of Prestidge's production. There is an unre-solved conflict in the record as to the nature of theinformation Megdal received from the computer.While Prestidge testified that Megdal was unable toobtain information about his December output,Megdal testified that such information was availa-ble. I cannot agree with the majority's failure toaddress this central conflict and the significance ofMegdal's other actions. My colleagues simplyignore Respondent's failure to explain why Megdalrefused to consult with Supervisor Lynes aboutPrestidge's production; why Megdal chose to disre-gard Orr's report that Prestidge's output had sig-nificantly increased in December; why the where-abouts of Prestidge's daily work record was of solittle concern to Megdal: or why Megdal dis-charged Prestidge before consulting the computerrecords of his production. The majority discountsentirely Respondent's failure to produce the com-puter records purportedly relied on in dischargingPrestidge, and seemingly disregards the fact thatthe record contains no real evidence of Prestidge'sDecember production.Respondent further stated that (1) low produc-tion levels cause special problems in the dental in-dustry because a patient's original "impression" be-comes inaccurate after a delay in processing, and(2) the clinic's income was declining. I note thatthe record lacks any evidence demonstrating a linkbetween Prestidge's production level and problemswith "impressions" or Respondent's income. I haveno doubt that the Administrative Law Judge wascorrect in stating that, when discharging Prestidge,Megdal was concerned about certain economicconsiderations; however, I am convinced that Meg-dal's economic concerns were predicated on Pres-tidge's union activities, not his production level.In light of the many unanswered questions raisedby the absence of evidence to support the Adminis-trative Law Judge's critical findings-the absenceof warnings to Prestidge, the timing and abruptnature of the discharge, the failure to produce theindividual production records as well as the failureto produce any evidence of economic impact ofPrestidge's work, the contradictory testimony ofRespondent's witnesses and the failure of Megdalto deny that on 27 December he commended Pres-tidge for his work, Megdal's refusal to consult withPrestidge's supervisors, and the other reasons dis-cussed herein-I conclude that the alleged reasonsfor the discharge were pretexts to disguise Re-spondent's reprisal against Prestidge for his unionactivities. I would, therefore, find that the dis-charge of Prestidge violated Section 8(a)(3) of theAct.APPENDIXNOTICE To EMPI OYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees withrespect to their own or other employees' unionactivities.WE WILL NOT threaten employees with dis-charge and/or loss of benefits for refusing to86 DR. PHILLIP MEGDAL, D.D.S., INC.answer questions concerning their own orother employees' union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them in Sec-tion 7 of the National Labor Relations Act, asamended.DR. PHILLIP MEGDAL, D.D.S., INC.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge:On January 4, 1980, the International Chemical WorkersUnion Local No. 766, AFL-CIO (hereinafter referred toas the Union), filed an unfair labor practice chargeagainst Dr. Phillip Megdal, D.D.S., Inc. (hereinafter re-ferred to as the Respondent), alleging violations of Sec-tion 8(a)(l) and (3) of the National Labor Relations Act,as amended, herein called the Act. The Union's chargeswere amended on January 15, 1980. On March 31, 1980,the Acting Regional Director for Region 19 of the Na-tional Labor Relations Board issued his complaint alleg-ing violations of Section 8(a)(1) and (3) of the Act by theRespondent. Among the contentions advanced in thecomplaint were the claims that the Respondent dis-charged employee Carl Prestidge on December 31, 1979,because of his activities in support of the Union and thatthe Respondent discharged employee Pegi Ford on Janu-ary 10, 1980, because she refused to attend an investiga-tory interview while unaccompanied. The Respondent'sanswer made certain factual admissions but, generallyspeaking, denied all wrongdoing. The issues thus present-ed were tried before me on August 12 and 13, 1980, atGrants Pass, Oregon.In addition to other amendments to both the complaintand the answer at the hearing, the parties stipulatedduring the trial that those portions of the complaint deal-ing with the discharge of employee Ford had been set-tled during the course of the trial, and that no findingswould be necessary with respect thereto to this deci-sion. 'All parties at the hearing were given full opportunityto participate, to adduce relevant evidence, to examineand cross-examine witnesses, to argue orally, and to filebriefs. Based on the record thus compiled, and the briefsof the General Counsel and the Respondent, I make thefollowing findings.I I approved the settlement agreement referred to at the conclusion ofthe trial. Since that date, counsel for the General Counsel filed a motionfor partial dismissal of all portions of the complaint relating to the partialsettlement entered into during the course of the trial. Having been ad-vised that the Respondent has complied with all the provisions of thepartial settlement agreement, I hereby grant the General Counsel'smotion. Accordingly, this Decision shall not deal with the evidence pre-sented by the General Counsel or by the Respondent in connection withthe allegations pertaining to employee Ford's discharge except in in-stances where such evidence has bearing upon remaining allegations ofthe complaint.FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe parties' pleadings, as amended at the hearing,demonstrate that the Respondent is an Oregon corpora-tion engaged in the business of operating a dental clinicin Grants Pass, Oregon, where, during the 12 monthspreceding the issuance of the complaint, a representativeperiod, it derived gross revenues in excess of $500,000.During that same 12-month period, the Respondent pur-chased, and caused to be transferred and delivered to itsclinic, goods and materials valued in excess of $25,000,said goods being transported indirectly from States out-side the State of Oregon.Based on these admitted facts, I find and concludecontrary to the Respondent's contention that the Re-spondent is, and at all times material herein has been, anemployer engaged in and affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act. Com-pare Empire Dental Co., 211 NLRB 860 (1974), and casescited therein.II. THE UNION AS A l.ABOR ORGANIZATIONIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.111. THE Al .EGED UNFAIR I ABOR PRACTICESA. BackgroundThe Respondent, an Oregon corporation which oper-ates a dental clinic at Grants Pass, Oregon, and which isowned by Phillip Megdal, D.D.S. (who also owns andoperates a clinic in Klamath Falls, Oregon, plus twoother clinics in California).During the period from November 1979 through Janu-ary 1980 the Respondent employed from two to four2dentists and two technicians at its Grants Pass clinic.One of the dentists, Dr. Robert Orr, supervised all pro-fessional employees of the clinic, including the two tech-nicians. One technician made bridges and crowns, whilethe other made dentures. The technician who madebridges and crowns was Carl Prestidge, the alleged dis-criminatee herein.The clinic also employed three office clerical employ-ees and six dental assistants, all of whose general supervi-sion was vested in Pamela Benson. Beginning in the fallof 1979 Benson was assisted in such supervision byRonnea Lynes.32 Benson, the Respondent's office manager, testified that the clinic em-ployed three dentists before December 3, 1979. At that time, due to de-cline in the number of patients coming in, one dentist was laid offAround the end of January or the beginning of February 1980. things"started getting caught up" and a third dentist was rehired. Ihe record isunclear as to whether or not it was Dr. Megdal, himself, who was count-ed as the "fourth dentist."I In the complaint Lynes was not alleged to have been a supervisoryemployee. However, during the course of the trial, the Respondent's ownevidence clearly demonstrated that at all material times herein Lynes di-rected employees, granted time off. disciplined employees, and effectivelyparticipated in the hiring process. Thus, she was a supervisor at all mate-rial times herein.The effect of this development upon the alleged unfair labor practiceswill be seen infra.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrestidge began discussing the clinic's working condi-tions with a number of fellow employees in mid-Novem-ber 1979, and even broached the subject of securingunion representation with Benson on one occasion inearly December 1979. As a result of these early and in-formal discussions among employees, Prestidge emergedas the leading advocate of unionism and as the initial andprincipal liaison between employees and the Union withwhich they were considering affiliation. For example,there were at least three organizational meetings con-ducted among employees at a restaurant in Grants Pass.4At these meetings the employees asked questions aboutunionism, which were answered by Prestidge. At Pres-tidge's request, most, if not all, of the employees eventu-ally executed cards authorizing the Union to representthem in collective bargaining with the Respondent.B. The Interrogation of Ronnea LynesThe complaint alleges that Ronnea Lynes was interro-gated on one occasion by Dr. Megdal about whether ornot she signed a union authorization card. The evidence,however, demonstrates that there were two, rather thanone, instances in which Dr. Megdal questioned Lynesabout her or others' union activities. The first occurredaround the end of the first week of January 1980. At thattime Dr. Medgal asked her if she had signed a union au-thorization card. She replied that she had, causing him togroan, "Oh, lovely!" The second occurred about a weeklater, when Dr. Megdal inquired what was so terribleabout working at the clinic that employees were causedto turn to the Union for help.I have no doubt that these incidents occurred as Lynestestified. She testified candidly and without any apparentappreciation of the consequences of her testimony. Addi-tionally, Dr. Megdal failed to deny her testimony duringhis own testimony.However, this allegation must be found to lack meritin view of my further finding, set forth elsewhere herein,that Lynes was a supervisor within the meaning of theAct at the time of the events in question. As a conse-quence, and since it cannot be said that Dr. Megdal'squestions were addressed to or overheard by any other"employee," I have concluded that the allegations made4 Lynes attended two of these meetings, apparently under the good-faith, albeit mistaken, impression, shared by employees, that she was not asupervisor and that, as an employee, she qualified for membership andparticipation in the union activities. In light of the fact that Lynes' super-visory status was fully litigated at the trial, and the further fact that suchevidence was first elicited by questions put to her by the Respondent'sown counsel, I hereby grant counsel for the General Counsel's motion toamend the complaint during trial to allege the supervisory status ofLynecs, as well as to allege the violation of Sec. 8(a)(1) of the Act by herattendance at and observation of employee meetings to discuss union ac-tivities. While the Board has pointed out that such activity by a memberof management has an inherent tendency to impede employees in the ex-ercise of their self-oranization rights, the Board has also pointed out thatattendance by a supervisor at organizational meetings with the knowl-edge and consent of employees does not constitute surveillance. PreiserScientific, Inc., 158 NLRB 1375, 1383 (1966); Computed Time Corp., 228NLRB 1243, 1245 (1977).Accordingly, since I find that the evidence, both direct and circum-stantial, suggests strongly that Lyne's presence at employees' organiza-tional meetings was with their knowledge and tacit approval, I furtherfind that the Respondent did not violate the Act by virtue of her actions.or contained in paragraph 6 of the complaint should bedismissed.C. The Interrogation and Threats to Pegi FordThe complaint alleges that Pegi Ford was interrogatedby Pamela Benson on January 9, 1980, about the namesof employees involved in union activities and about theactivities themselves. The complaint further alleges that,upon her refusal to answer these questions, Ford wasthreatened with termination of her employment.Ford testified as follows: On January 9, 1980, the daybefore she was fired, Benson inquired of her why em-ployees felt like they should want to go union. Bensonwent on to warn Ford that Dr. Megdal was angry andthat Ford could lose her bonus, her uniform allowance,and her raises. Benson then stated that Ford should thinkcarefully about reaching an agreement with her whichwould enable her to keep her job. Benson then relievedFord of duty for the remainder of the day, sending herhome with the injunction to think it over and let herknow her decision on the next day. The next day Bensonapproached Ford and said that they should talk. Bensonasked Ford if she was going to stay. Ford responded thatshe was, that she could "handle it," and that she waswilling to do a good job. About an hour later Ford wascalled into Dr. Megdal's office, beginning the eventswhich caused Dr. Megdal to discharge her within ashort time thereafter.Benson testified as follows: She did, indeed, find thatshe had occasion to speak to Ford about her work onJanuary 9, 1980, because she noticed that Ford's attitudetoward work had undergone a big change for the worseduring the 2 days preceding their conversations. Sheclaimed that she saw Ford behaving coldly toward her,as well as fellow employees, and that some of Ford's at-titude was being relayed to patients. So, she called Fordinto an office and asked her if she was feeling well orwas having problems at home. With this Ford respondedwith the claim that she was aware of a plan by Bensonto fire her on the upcoming Friday, 2 days off.5Bensonwas taken aback by Ford's statement and said it wasuntrue. She asked Ford where she got such an idea.Ford rejoined that it did not matter, that she was tired ofall the back stabbing in the office, and that everyonethere was a nervous wreck. Benson stated that she couldsit and argue about her intentions to fire Ford but thatshe did not think it would do any good. Ford agreed.So, Benson went on to testify, she asked Ford what shecould do to put the minds of the employees at rest. Shesaid that she felt caught between her friendships withemployees and her employment. Ford advised her tochoose a side, and then suggested that Benson lay heroff, rather than fire her, in order to allow Ford to collectunemployment compensation. Benson declined and tolds Benson testified, in connection with speculation about Ford's reasonfor believing herself vulnerable to termination on January 11, 1980, thatthe clinic had "lost a doctor and ... had too many girls." She alsostated that the clinic had experienced a drop in work coming into theoffice. As a result, around January 9, 1980, Megdal talked to her aboutlaying off one of the dental assistants. Evidently their discussions werenot kept confidential.88 DR. PHILLIP MEGDAL, D.D.S., INC.Ford that her attitude would have to improve. Then,Benson further testified, she told Ford she "couldn't gointo this union matter in detail" but she did ask Fordwhat the employees' major problems were. Ford re-sponded that employees were concerned about their jobsecurity. Following further discussion, Ford becameupset and announced her intent to leave, being unable totolerate the situation longer. Benson told her to take therest of the day off, calm down, and return to talk it overthe next day. Benson specifically denied that she ever ut-tered the threats attributed to her by Ford.As previously noted, the question of the Respondent'sliability for the discharge of Ford on January 10, 1980,was settled by the parties during the course of the trialherein, and I shall make no findings with respect thereto.However, the settlement in no way addresses the issuespresented by the alleged interrogation and threat.The versions of the January 9, 1980, conversation of-fered by Ford and Benson differ in detail and emphasis.But even Benson admitted that she asked Ford to tell herwhat the employees' "major problems" were, as well asthe broad outlines of the conversation itself. I also notethat Benson's view of Ford's work underwent so pro-nounced a change that it can only be termed suspiciouslyextreme in its rapidity and depth, particularly when it isborne in mind that Ford was deemed a "real good" em-ployee up until only 2 days before being called in for aconference. Even Benson admitted that all the employeeswere nervous during the first week of January 1980 be-cause of the "union thing" and, one must presume, thefiring of Prestidge on the previous Monday.I was favorably impressed with Ford's testimonial de-meanor. While obviously nervous, she seemed straight-forward and candid in her responses. Benson's demeanorwas also that of a person trying generally to be truthful,but I could not help noting that her concern over being"caught in the middle" apparently caused her to equivo-cate during some of her testimony. For example, whenasked whether she had said anything to Ford like, "Youare unhappy here. Why don't you quit?" or words tothat effect, her response was merely a laconic, "I don'tthink so." I view this response as equivocal since it wasconcerned with one of the primary issues to be decidedand, perforce, must have been one item which Bensonhad reflected upon at some length before the trial began.Thus, her inability to bring herself to testify more force-fully about this matter indicates that I am justified in re-garding such testimony with skepticism.Based on my observation of the demeanor of the wit-nesses, Ford and Benson, and the apparent implausibilityof Benson's testimony that a mere 2-day display of "badattitude" by Ford would have proven sufficiently pro-vocative to cause Benson to call Ford in for a confer-ence, I have determined that Ford's testimony possessessuperior credibility. As a consequence, I must, in turn,conclude that Benson unlawfully interrogated Ford,much as she, seemingly unwittingly, admitted. However,I also conclude that the evidence fails to support the al-legation made in paragraph 5(a) of the complaint, sinceeven Ford's testimony advances no claim that Benson in-terrogated her about the names of those other employeeswho engaged in union activities. And finally, in light ofmy resolution of credibility, I find that Benson unlawful-ly threatened Ford with discharge and/or loss of benefitssuch as pay increases, bonuses, or uniform allowances.D. The Discharge of Carl PrestidgeI. FactsPrestidge was hired by Dr. Orr in March 1979 andbegan working in the clinic's laboratory as a ceramist.He initially experienced no problems with either hiswork or his relationship with his employer.As time passed, however, Dr. Megdal, who visited theclinic occasionally, began to question Prestidge's produc-tivity.6Dr. Megdal called this and other problems to theattention of Dr. Orr, in effect, calling Dr. Orr "on thecarpet" for failing to check and investigate such prob-lems himself. Dr. Orr thereafter, around the first of De-cember 1979, talked with Prestidge about the decline inproductivity. As a result of the discussion Dr. Orr andPrestidge agreed that Prestidge would thereafter main-tain a daily record of his production. Moreover, Lyneswas instructed to verify the accuracy of Prestidge'srecord each day, by checking the correctness of thenumbers written thereon by Prestidge. Additionally, soPrestidge testified, he had two or more meetings withDr. Megdal, himself, in November 1979; these meetingsevidently dealt with the changes necessitated by theopening of a new clinic in a nearby town.Notwithstanding these special efforts, the laggingwork7in the lab was not caught up by late December1979. When Dr. Megdal again came to the clinic onChristmas Day 1979 and talked with Prestidge, heagreed to hire additional help and did so a few dayslater, whether he did this at Prestidge's request, or forhis own benefit (as, for example, a hedge against lostproduction if he should fire Prestidge), seems unclear.However, according to Prestidge's testimony, Dr.Megdal also took this occasion to commend him for hiswork.8and allowed him to make a phone call to hire theassistant for the laboratory, Jeff Gallego.Then, again according to Prestidge, Dr. Megdal talkedto him once more on Friday, December 28, the follow-ing day. They began a conversation in the lab and con-tinued it in Dr. Megdal's office. Dr. Megdal sought topersuade Prestidge to do his work on a piece rate basis,6 A decline in the productivity of a technician would cause an obviousproblem with a dental clinic's ability to submit bills to patients. But a lessobvious problem would be caused by the fact that, if the lab were behindin its work to the point of being unable to complete bridges and crownswithin approximately I week's time from whenever the patient's "impres-sion" was taken, there was a danger that the original "impression" wouldno longer be accurate. If this occurred the entire process had to be re-peated, since the patient's remaining natural teeth would "migrate" if leftwithout support for a week or longer. In such instances the clinic wouldclearly lose both the good will of the patient and the cost of re-doing theoriginal work of the impression and casting.I For whatever reason, Prestidge's work was behind by about 70 to 80units, or 2 to 3 weeks. This finding is based on an amalgam of the testi-mony herein, and does not appear to be seriously contested by the Gen-eral Counsel. Instead, the General Counsel argues that Prestidge had no"quota." and, therefore, no schedule. I reject the argument, for it simplyIgnores the fact that an employer such as the Respondent has a right toexpect reasonable diligence and productivityM Dr. Megdal failed to deny this when he testied.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than the salarly he had been getting. Prestidge re-fused. Dr. Megdal then became upset and walked out ofthe meeting. Prestidge returned to his own work.Prestidge's next scheduled workday was Monday. De-cember 31, 1979. He testified that he came to work asusual. But soon thereafter he noticed Dr. Mcgdal stand-ing inside the door of the lab, watching him. Around 10a.m. Dr. Megdal came to him and told him to see himbefore leaving. Thus, work ceased around 11:30 a.m.,due to the upcoming holiday, and Prestidge went intoDr. Megdal's office around noon. He sat and awaited Dr.Megdal's arrival until 12:20 p.m.When Dr. Megdal came in he seated himself behindhis desk, and told Prestidge that his production was notadequate. Prestidge asked whether Dr. Megdal had "thelist,"9by which he referred to the daily record he hadkept since early December 1979. Prestidge claimed thatthe list would show that he had been producing an aver-age of seven to eight units per day during the month ofrecordkeeping. Dr. Megdal, however, denied any knowl-edge of the whereabouts of the list, much less anyknowledge of its contents. Prestidge asked Dr. Megdal ifhe was being fired. Dr. Megdal responded that he wouldcall and check the computerized records of the clinic'sproduction. When he did so the computer's operator wasnot able, so Prestidge testified, to retrieve data relatingto the month of December 1979. However, Dr. Megdalwas able to verify that production during the 28 dayspreceding Prestidge's keeping of the list averaged 5.7units per day. Prestidge then told Dr. Megdal of time offhe had taken in November and of problems he experi-enced which had necessitated many "remakes,"'°whichwere not recorded in the computer's memory. He askedDr. Megdal to check with Dr. Orr or with Lynes, toverify his claim regarding the production average in De-cember. Dr. Megdal declined and simply asked Prestidgeif he wanted his check mailed. Prestidge responded af-firmatively and left.At some point during the exit interview, set out above,Prestidge noted that Dr. Megdal had a pistol. He testi-fied that Dr. Megdal held the pistol in his hand. Howev-er, neither man mentioned or questioned its presence orpurpose during the course of their conversation. At thetrial" Dr. Megdal explained its purpose as being a de-fense against Prestidge, a somewhat larger, and accord-ing to Dr. Megdal, reputedly violent man.Dr. Megdal's version of the events leading to Pres-tidge's discharge differed somewhat from that of Pres-9 Prestidge maintained that the list was missing from his workplace onDecember 31. Prestidge had assumed that Dr. Megdal or Dr Orr hadtaken it for purposes of review. I credit his testimony in this respect sinceno other reason appears sufficient to account for his failure to remarkupon or question its absence at some point in time earlier than his conver-sation with Dr. Megdal that afternoon.'OPrestidge testified at one point that he mentioned the problem of "re-makes" to Dr. Megdal in the exit interview. At another point he testifiedthat he did not. When asked about this testimony he responded that hefailed to mention it to Dr. Megdal because they had been talking about adifferent time than that shown on "the list." Prestidge's testimony in thisrespect is not credited. I base this conclusion on the inherent improbabil-ity of the truth of such a course of events as well as his unconvicing de-meanor at the trial. The effect of this lack of credibility will be seen infra.II Nowhere has any claim been advanced that Dr. Megdal's actionswith the gun were violative of the Act.tidge. For example, Dr. Megdal denied that Prestidgeever mentioned the list to him during the exit interview.(It was true that Dr. Megdal knew of its existence, as headmitted that he had unsuccessfully searched for it afterDr. Orr told him about its existence during a conferencehe conducted with Dr. Orr on Saturday, December 29.Dr. Orr has initially claimed to Dr. Megdal during thatconference that Prestidge had been producing ten unitsper day. Dr. Megdal searched for the list in order tocheck the accuracy of Orr's statement.) Additionally, Dr.Megdal testified that information concerning Prestidge'sproduction for both November and December 1979 wasavailable when he called his computer terminal in LosAngeles. Finally, Dr. Megdal claimed not to have had apistol in his hand during the exit interview. Instead, sohe testified, the pistol was kept out of sight, tucked be-neath his leg as he sat talking to Prestidge. He furthertestified, though clearly inaccurately, that Prestidge hadno opportunity to notice it during the interview. Dr.Megdal also asserted that he had the gun at the ready be-cause "it was a real high energy day," and that Prestidge"had the look of being angry and, consequently, [Dr.Megdal] was afraid."2. DiscussionTo state the obvious, suspicions are reasonably raisedin any instance where the leading spokesman and propo-nent of unionism is discharged shortly after the begin-ning of organizational efforts, as occurred here. But,with equal obviousness, it is frequently stated that suchsuspicion is, itself, an inadequate basis for finding the ex-istence of discriminatory motivation. It is necessary toexamine the entire picture shown by evidence of thefacts and circumstances surrounding and employer's de-cision to terminate an employee in order to determinethe employer's motivation in reaching that decision.Here, one such prominent circumstance is the knowl-edge, or lack thereof, of Prestidge's union activities byDr. Megdal at the time Dr. Megdal determined to firePrestidge. Did Dr. Megdal know on December 31, 1979,that Prestidge had been in touch with a union during thepreceding several weeks, and that Prestidge had succeed-ed in his efforts to have all or most of his fellow employ-ees join with him in the organizational effort?Dr. Megdal testified that he had no such knowledge.So did Dr. Orr. And the record will not directly supporta finding that either man knew, with certainty, of Pres-tidge's activities before he was fired.But it is also true that: (a) Dr. Megdal could havelearned of the organizational effort by means of mail re-ceived from the N.L.R.B. possibly as early as December28 or 31; (b) despite Benson's denial that she passed herknowledge of Prestidge's activity on to Dr. Megdal,Benson could have told Dr. Megdal of it anytime afterPrestidge spoke to her about the matter in mid-Decem-ber 1979; (c) Lynes, contrary to her denial, could like-wise have passed word of Prestidge's activity on to Dr.Megdal; (d) whether the fact of Dr. Megdal's state ofknowledge can be established one way or the other fromthe evidence, it may nevertheless be appropriate toimpute such knowledge to him either because of the cer-90 DR. PHILLIP MEGDAL, D.D.S., INCtain knowledge of supervisors Benson and Lynes or theso-called small plant doctrine. And. finally, one's view ofthe state of Dr. Megdal's knowledge of Prestidge's unionactivities may be altered by the evidence of a conversa-tion between Dr. Megdal and Jeff Gallego, which oc-curred shortly after Dr. Megdal fired Prestidge.Here the evidence shows that Prestidge and other em-ployees sought to keep knowledge of their union organi-zational activities from Dr. Megdal. And, obviously, nei-ther Benson nor Lynes was regarded by employees as aconduit of information to Dr. Megdal. Thus both Lynesand Benson were invited into the organizational effort.Benson was approached by Prestidge, himself, in mid-December 1979, but declined to participate in organiza-tional activities in light of her position as a supervisor.She testified that she then went on vacation, not toreturn until after Prestidge's fate had been sealed, andthat she never communicated her knowledge of Pres-tidge's activities to Dr. Megdal until after Prestidge's dis-charge. Similarly, Lynes' testimony was to the effect thatshe never passed on to Dr. Megdal any informationabout the union activities she observed. I have carefullyconsidered the testimony of both these witnesses on thispoint, and have determined to credit this testimony.There is no direct evidence to contradict their testimony,and the circumstances of the case do not, in my view,warrant discrediting their testimony.Because of my credibility findings on this issue, I be-lieve this case is not controlled by the general rules re-quiring that knowledge possessed by a supervisor mustbe imputed to the Respondent's other management offi-cials.Additionally, I do not believe that this case is one forthe application of the small-plant doctrine, for it was notdemonstrated that union activities were carried on insuch a way as to indicate that Dr. Megdal would havebeen likely to gain knowledge of them. To the contrary,it appears that the two potential "leaks" (Benson andLynes) remained "compartmentalized."In this connection, and notwithstanding the ease ofmodern electronic communication, I note that Dr.Megdal was away from the Respondent's clinic from theoutset of the employees' union activities until he arrivedat the clinic on Christmas Day 1979.I cannot agree with the General Counsel's argumentthat the evidence shows that Dr. Megdal learned of theunion activities of Prestidge or others, before deciding tofire Prestidge or actually doing so, by means of the corre-spondence mailed from the Board's Regional Office onDecember 26, 1979. While such a possibility exists, I willnot substitute mere possibility for proof in the absence ofsurrounding circumstances tending more strongly to dis-credit Dr. Megdal's denial or knowledge before firingPrestidge. 1 2Instead, so Megdal testified, he first learned of Pres-tidge's union activities after Prestidge had been dis-charged, when Jeff Gallego came to him and, in effect,accused him of firing Prestidge because of such activi-12 Even if I were to agree that the evidence supports an inference thatsuch correspondence had been delivered to the clinic by the Postal Serv-ice, I see no warrant for the further finding that its contents werebrought to Dr. Megdal's attention.ties. While I regarded this story with some initial skepti-cism I have determined that both Dr. Megdal's incredu-lous response to the information implicitly imparted tohim by Gallego's accusative probing. I find that Dr.Megdal's response was consistent with his claimed stateof ignorance about Prestidge's union activities.In sum, I find that none of the direct evidence of sur-rounding circumstances is sufficient herein to establishthat Dr. Megdal either had or is chargeable with knowl-edge of the union activities of Prestidge before carryingout the discharge. Compare Kimball Tire Co., 240 NLRB343 (1979).Even if I were to find that knowledge of Prestidge'sactivities existed in Dr. Megdal before Prestidge's dis-charge, there remains substantial reason to doubt thatPrestidge was fired for discriminatory reasons, or uponbasis of a pretext asserted in order to conceal a discrimi-natory motivation. Instead, I credit the testimony of Dr.Megdal to the effect that he had become concerned witha decline in the clinic's income and productivity, andthat he came to believe that Prestidge's failure to operatethe lab on a reasonably current basis lay at the bottom ofat least a large portion of the problem. I find that suchevidence has been buttressed by the testimony of Dr. Orrand Benson,'3each of whom I find credible in this re-spect.The General Counsel argues that much of the fault, ifany, for Prestidge's poor productivity lies with the Re-spondent itself, and should excuse Prestidge's decline inproductivity. For example, it is claimed that Prestidgehad to devote a substantial portion of his time to repair-ing, modifying, or installing machinery. It is also claimedthat Prestidge's worktime was impinged upon by havingto run errands, such as occasionally going to the postoffice. And, finally, it is claimed that Prestidge's workwas slowed by virtue of the supplies he was given towork with, which he alleged to be of inferior quality.Prestidge's various claims of hindrances and obstaclesto good productivity lacked credibility. While testifying,Prestidge showed a marked tendency to speak in conclu-sions and generalities. When pressed for details his testi-mony seemed inconsistent or implausible in some re-spects. For example, Prestidge made much of the diffi-culties he experienced as a result of being forced to workwith an inferior grade of materials, such as gold.'4Yethe excused the obvious inconsistency of his failure tomention this to Dr. Megdal in his "exit interview" bylamely pointing out that he and Dr. Megdal had beendiscussing computer records of his productivity for a dif-ferent period of timeisthan that during which he experi-enced problems with material. Yet, only a few momentsprior to offering this excuse he had testified that he expe-a" Benson testified that Resp Exh. I demonstrated the claimed slack-ening of dental business, and the Respondent now argues that the declinein revenue was due, at least in part, to Prestidge's poor record of produc-tivity.14 The Respondent's documentary evidence demonstrated at the trialthat its gold purchases throughout the period in question were uniformlyof the same grade; i.e., Baker 444 gold.1i Dr. Megdal credibly testified that the information from records ob-tained by his phone call during Prestidge's exit interview covered notonly most of December 1979, but November 1979 as well91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrienced problems with materials only days before beingfired. Such an excuse seems implausible to me becausePrestidge did not appear to be the sort to simply suffer insilence if faced with discharge over a matter as to whichhe possessed a valid excuse.Similarly, I am unconvinced that Prestidge's workingtime was so severely impinged upon by other competingduties as he would have it. His trips to the post officedoubtlessly occurred, but I am convinced that any suchtrip could have been completed easily in only a few min-utes. Certainly they would have occupied no more thanan hour of his time in any given week during Novemberand/or December 1979. And while I do not doubt thatPrestidge may have helped in attempts to install, modify,or repair certain equipment in the November-December1979 timeframe, I am convinced that his claim that helost approximately 8 to 9 days of work from his normaljob duties is overblown. For the records maintained bythe Respondent showed that the equipment was installedon November 21, 1979, by dental supply company; thusit was not installed by Prestidge, and it was already inplace and, so far as is known, fully operable in later No-vember and throughout December 1979.ConclusionThe General Counsel's evidence has not persuaded methat the Respondent had culpable knowledge of Pres-tidge's union activities by the time of the decision to ter-minate Prestidge's services, or by the time of the termi-nation itself. Moreover, I find that the General Counsel'sevidence lacks the requisite credibility to persuade methat Prestidge's discharge was based on discriminatoryconsiderations. Accordingly, I shall dismiss this portionof the complaint.CONCLUSIONS OF LAW1. Dr. Phillip Megdal, D.D.S. Inc., is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Actby interrogating and threatening an employee with re-spect to union activities of its employees.4. Except as found above, the Respondent has not en-gaged in unfair labor practices, whether alleged in thecomplaint as written, or "amended into" the complaintduring the course of the trial.[Recommended Order omitted from publication.]SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge:On April 22, 1981, 1 issued my Decision in this matter.Thereafter, on July 16, 1982, the Board issued its OrderRemanding to Administrative Law Judge, "for the pur-pose of reevaluating the evidence and making a credibil-ity resolution concerning Lynes' testimony that shenever told Dr. Megdal about the union activities she hadobserved." 1In its Order the Board pointed out that I credited thetestimony of Supervisor Ronnea Lynes to the effect thatshe had never passed on to Dr. Megdal any informationabout the union activities she had observed. The Boardnoted that my credibility resolution was based on the cir-cumstances of the case and the absence of any direct evi-dence to contradict Lynes' testimony. However, theBoard further noted that employee Pegi Ford testifiedthat Lynes informed her that she (Lynes) had given thenames of everyone who signed union authorization cardsto Dr. Megdal. Thus, the Board concluded that Ford'stestimony was in direct conflict with that of Lynes andthat I had "failed to consider all the relevant evidencebearing on the critical question of Lynes' credibility."FINDINGS OF FACTIt is true that I failed to set this conflict out in the fac-tual recitation contained in my Decision, and it is equallytrue that I failed to resolve the seeming conflict. Howev-er, my failure came about because I saw no necessity fordoing so, as I explain hereafter.Pegi Ford testified that she attended a meeting of em-ployees at the Copper Kitchen between the Christmasand New Year's vacation. Ronnea Lynes was amongthose present as Carl Prestidge explained unionism to theemployees and answered their questions. Ford was askedwhat was said at the meeting. She responded, in part,"At that meeting the whole office was aware that Dr.Megdal and Pam [Benson]2and everybody knew aboutthe meeting." An objection to the witness' testimonyconcerning her impressions of other employees' thoughtswas sustained, but she was allowed to continue her reci-tation of events in her own words. Ford then stated thatan employee asked whether or not they were going tolose their jobs on account of the Union, and went on toexplain that Lynes was very, very upset, evidently be-cause she (Ford) had earlier asked Lynes why she hadlet Dr. Megdal know the names of employees involvedin the organizational effort.Ford was then asked if she had talked with Lynesabout whether "anyone from Dr. Megdal's office knewabout the union activity." The Respondent's counsel ob-jected on the grounds of relevance and hearsay.3BeforeI made my ruling counsel for the General Counselstated: "Your Honor, I am not attempting to establishthrough this witness the fact that the statement wasmade. I agree that testimony would have to come fromRonnie [sic] Lynes herself."I The General Counsel's motion to quash, in which he asserts that Imay not consider the arguments advanced in the Respondent's memoran-dum of law that I affirm my original Decision, is hereby denied. Despitethe absence in the Board's Rules and Regulations of explicit authority forsubmission of such arguments I conclude that, by its submission, the Re-spondent did not engage in improper ex parle communication with me. Ifound the materials sent to me to be confined to cogent comment andargument concerning the merits of my original Decision's credibility res-olutions.2 Bracketed material added for the sake of clarity.3 It must be remembered that to this point in the trial Lynes had nottestified and the General Counsel had not yet become aware of her statusas a supervisor. Obviously neither had I.92 DR. PHILLIP MEGDAL, D.D.S., INC.Upon my inquiry into the purpose of the questioncounsel for the General Counsel responded, "She [Ford]testified to the basis of their apprehension at this meet-ing."At that, I ruled that I would overrule the objection inorder to secure the context of the testimony concerningthe meeting.Ford then testified that, some time between Christmasand New Year's vacation, in a hallway at Dr. Megdal'soffice, Lynes came down the hall and said, "I blew it.I'm sorry. I gave Dr. Megdal the names of everyonewho signed the cards. I feel terrible."At that point I inquired of counsel for the GeneralCounsel how the testimony he had just elicited related tothe topic I had permitted him to inquire into, i.e., thecontext of the meeting at the Copper Kitchen. He re-sponded, in essence, by pointing out that the employees'apprehensive state of mind now made sense. I then notedthat I failed to understand why it had been necessary togo further and secure hearsay testimony regardingLynes,4and, when I started to offer assurances to theRespondent's counsel that the testimony would not beused improperly to bind the Respondent, counsel for theGeneral Counsel interrupted me and stated, "I recognizethat it is not binding on [the R]espondent. I did notintend it for that purpose."Based on counsel for the General Counsel's statements,I deemed it crystal clear that Ford's testimony on thispoint had been admitted into evidence over the objectionof the Respondent only for an extremely narrow purpose,i.e., to show the context of the meeting.The General Counsel's next witness, Stacey Jencks,was also asked by counsel for the General Counsel whatwas said at the meeting, evidently the same one referredto by Ford. When Jencks began to testify about whathad been said by Lynes, and Lynes' emotional state, theRespondent's counsel interposed a hearsay objection. Re-ferring to the testimony of Ford, minutes previously, Isustained the objection.Counsel for the General Counsel's next witness wasLynes. Lynes responded to counsel for the GeneralCounsel's questions, as follows:Q. Now, did Dr. Megdal ever ask you aboutwhat was on this sheet? Did you ever tell him whatthis sheet showed?A. After he was notified of the union at a laterdate I believe I did tell him.Q. After he was notified of the union?A. Yes. It was weeks after that in talking to him.I did see him and told him what the results it were.JUDGE HERZOG: What was what?THE WITNESS: What the results of it were. Ac-cording to that I told him what was done and whatthe sheet showed. It was weeks after.JUDGE HERZOG: Weeks after what?THE WITNESS: After Carl was gone.Q. (By Mr. Stratton) Weeks after his discharge?A. Yes.Who was not yet known to be a supervisor, or even claimed to be bycounsel for the General CounselQ. He didn't ask prior to his discharge what thissheet had shown?A. I don't believe so.Q. Now, did you ever have a conversation withDr. Megdal regarding your union activity or anyunion activities?A. He had asked me if I had signed the card.Q. When was that?A. The first week in January.Q. What did he say? Exactly what did he say?A. "Did you sign a card?"Q. What did you reply?A. Yes, I did.Q. Was there any other conversation?A. No. He said, "Oh, lovely" underneath hisbreath, not directed to me. Then I left the room.Q. Was there any conversation between yourselfand Dr. Megdal regarding union activities?A. I believe he asked me what was so terriblethat the employees felt like they had to bring aunion in there.Q. When was that?A. It was the end, at the end, probably thesecond week in January.Q. This was after he asked you about whether ornot you signed a card?A. Yes.Q. Did you ever have any conversation with Dr.Megdal about union activities prior to the time heasked you if you signed the card?A. No.Q. None whatsoever?A. No.Q. He didn't ask you who attended union meet-ings?A. No.Q. He didn't ask you what other employeessigned cards?A. No.Q. He didn't ask you if Prestidge was the leaderof the union activities?A. No.Q. Did you ever tell Pegi Ford that Dr. Megdalhad asked you about union activities?A. I don't believe so, no.Q. You don't believe so or can you state did youor did you not tell her that Dr. Megdal had askedyou about union activities?A. No.Q. Did you ever tell Stacey Jencks that Dr.Megdal had asked you about union activities?A. No.Q. In the investigation of this case were you in-terviewed by a Board agent, someone from the Na-tional Labor Relations Board?A. Yes.Q. Did you give a statement?A. Yes.Q. A signed statement?A. No.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did he write down what you said and youread it and signed it?A. No.Q. Did you refuse to do that?A. No.MR. STRAI-ION: I have nothing further.It was only in the course of Lynes' cross-examinationthat certain of the questions posed by the Respondent'scounsel raised the question in my mind that Lynes mightbe a supervisor. I asked if he was so contending. He re-sponded that he was not. Further discussion between allcounsel and me led me to ask for the General Counsel'sposition. Counsel for the General Counsel responded, asfollows: "General Counsel was unable to interview thiswitness. I really don't know whether she is a supervisoror not."Thereafter, on redirect examination of Lynes by coun-sel for the General Counsel, she was asked about her au-thority as a supervisor, all of which she readily con-fessed. During the course of counsel for the GeneralCounsel's redirect examination I granted him permissionto cross-examine Lynes, specifically upon the issue,among others, of whether she had been a conduit ofknowledge to Dr. Megdal. Counsel for the GeneralCounsel asked no questions of Lynes thereafter concern-ing the issue of whether she had conveyed knowledge ofPrestidge's union activities to Dr. Megdal.At no time did counsel for the General Counsel seekto reexamine witnesses Ford or Jencks. Nor did he askme to change any of my rulings upon the evidence inthis case.ConclusionsIt is clear that had I been aware that Lynes was a su-pervisor (or even that the General Counsel so contend-ed) I would not have sustained the objections of the Re-spondent's counsel to questions posed to Ford andJencks. Nor would I have so plainly reassured the Re-spondent's counsel regarding the uses to be made of suchevidence. But I had no such knowledge when I made myrulings. And I felt reinforced in offering such reassur-ances to the Respondent's counsel given the positiontaken by counsel for the General Counsel at all relevanttimes.Thus, as the Board says, it is true that I failed to con-sider Ford's testimony that Lynes had informed her thatshe had given Dr. Megdal the names of card signerswhen I determined to credit Lynes' testimony that shehad not passed on information to Dr. Megdal. I failed to"consider" this evidence because, based on the assur-ances of counsel for the General Counsel, I had, as setforth above, expressly assured the Respondent that Iwould consider such evidence only to provide a contextto the meeting being inquired about. More specifically, Irelied upon counsel for the General Counsel's statementthat "I recognize that it is not binding on respondent. Idid not intend it for that purpose." I am compelled toadhere to my initial decision and credibility resolutions.In my opinion there is no competent evidence in thisrecord by which Ford may be held to have contradictedLynes' denial. In retrospect I recognize that I shouldhave fully explained my reasons for ignoring the testimo-ny of Ford on this point, rather than relying on the senseof the record to make it clear.Nevertheless, I do not believe it would have beenproper for me to have utilized the testimony of Ford in amanner so inconsistent with the limitations placed uponit at the trial, notwithstanding the change in circum-stances which occurred at a later point in the trial whenLynes was discovered to have supervisory authority. Asstated earlier, at no point was I asked to reconsider orreverse my rulings. At no time did counsel for the Gen-eral Counsel seek to recall witnesses, or otherwise indi-cate that a change in my rulings was being sought.Under all the circumstances I conclude that I mustreaffirm my original Decision, for the reasons statedtherein.The General Counsel's evidence has not persuaded methat the Respondent had culpable knowledge of Pres-tidge's union activities by the time of the decision to ter-minate Prestidge's services, or by the time of the termi-nation itself. Moreover, I find that the General Counsel'sevidence lacks the requisite credibility to persuade methat Prestidge's discharge was based on discriminatoryconsiderations. Accordingly, I shall dismiss this portionof the complaint.CONCILUSIONS Ot LAW1. Dr. Phillip Megdal, D.D.S., Inc., is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Actby interrogating and threatening an employee with re-spect to union activities of its employees.4. Except as found above, the Respondent has not en-gaged in unfair labor practices, whether alleged in thecomplaint as written, or "amended into" the complaintduring the course of the trial.[Recommended Order omitted from publication.]94